Citation Nr: 1726322	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran did not appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board acknowledges that in the November 2016 Appellant's Brief the Veteran's representative noted the Veteran's disagreement with the effective date assigned by the RO for the grant of service connection for PTSD.  VA's appeals tracking system indicates that this appeal was closed due to failure to timely respond to a statement of the case regarding that claim issued in August 2016.  If the Veteran believes this appeal was closed in error, he should contact the RO.    

The appeal as to the issue of entitlement to a higher disability rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has received one VA examination in December 2010 regarding his PTSD.  Since that time, in March 2012, the Veteran stated his PTSD symptoms of nightmares, social withdrawal, increased agitation, and mood swings have increased in severity.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of above, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations and severity of his PTSD symptomatology.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).

The Veteran also receives his mental health treatment at VA.  Updated VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records relevant to the Veteran's PTSD.   

2.  After the record development is complete, provide the Veteran with a VA mental health examination to determine the severity of his PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All symptomatology associated with the Veteran's PTSD should be reported, including severity, frequency, and examples if feasible.  

3.  After the development requested is completed, readjudicate the claim for an increased rating for PTSD.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




